AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons                                                                 

                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                      Western District of North Carolina

                  Kenneth Anthony Battle                                    )
                              Plaintiff                                     )
                                 v.                                         )       Civil Action No.           1:17-cv-00174-FDW
       NC Dept. of Public Safety - Prisons, et al                           )
                       Gregory
                           DefendantTaylor                                  )
                       Jason Penland
                  Mark Randall
                NOTICE       OF AGeouge  LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS
                     Keith C. D'Amico
To: Bobby Jones FNU Clark
      (Name of the defendant
                        FNUorPorshia
                                 - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
                        FNU Hensley
         Why are you    FNUgetting
                               Pittman  this?
                        FNU Watson
         A lawsuit hasFNU  beenBailey
                                   filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint       is
                          FNU Tateattached.
                          S. Litaker
         This is not aFNUsummons,
                               Quintero  or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons FNU by signing
                                 Cobleand returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within         60 FNU daysCrisp(give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown       below, A.
                     Stephanie       which
                                         Hallis the date this notice was sent. Two copies of the waiver form are enclosed, along
with a stamped, self-addressed
                         Ken Beaver      envelope or other prepaid means for returning one copy. You may keep the other copy.
                    Benjamin Anderson
         What happens        next?
                       William      Jones
                       FNU Chapman
         If you return theFNU signed
                                   Bell waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver     is filed,
                  Christopher           but no summons will be served on you and you will have 60 days from the date this notice
                                    P. Murray
is sent (see the date below)
                         FNU Waltz to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States). FNU Swink
                     William Glick III
         If you doMichael
                    not return
                             D.the     signed waiver within the time indicated, I will arrange to have the summons and complaint served
                                  Thompson
on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Date:           11/14/2018                                                                                 s\ Frank G. Johns
                                                                                             Signature of the attorney or unrepresented party

                                                                                                   Frank G. Johns, Clerk of Court
                                                                                                               Printed name

                                                                                                Western District of North Carolina
                                                                                                                  Address


                                                                                                               E-mail address

                                                                                    Asheville – 828-771-7200 / Charlotte – 704-350-7400
                                                                                                             Telephone number
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons                                                                 

                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                      Western District of North Carolina

                  Kenneth Anthony Battle                                    )
                              Plaintiff                                     )
                                 v.                                         )       Civil Action No.           1:17-cv-00174-FDW
       NC Dept. of Public Safety - Prisons, et al                           )
                       Gregory
                           DefendantTaylor                                  )
                       Jason Penland
                  Mark Randall
                NOTICE       OF AGeouge  LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS
                     Keith C. D'Amico
To: Candace Cochran      FNU Clark
      (Name of the defendant
                        FNUorPorshia
                                 - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
                        FNU Hensley
         Why are you    FNUgetting
                               Pittman  this?
                        FNU Watson
         A lawsuit hasFNU  beenBailey
                                   filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint       is
                          FNU Tateattached.
                          S. Litaker
         This is not aFNUsummons,
                               Quintero  or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons FNU by signing
                                 Cobleand returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within         60 FNU daysCrisp(give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown       below, A.
                     Stephanie       which
                                         Hallis the date this notice was sent. Two copies of the waiver form are enclosed, along
with a stamped, self-addressed
                         Ken Beaver      envelope or other prepaid means for returning one copy. You may keep the other copy.
                    Benjamin Anderson
         What happens        next?
                       William      Jones
                       FNU Chapman
         If you return theFNU signed
                                   Bell waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver     is filed,
                  Christopher           but no summons will be served on you and you will have 60 days from the date this notice
                                    P. Murray
is sent (see the date below)
                         FNU Waltz to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States). FNU Swink
                     William Glick III
         If you doMichael
                    not return
                             D.the     signed waiver within the time indicated, I will arrange to have the summons and complaint served
                                  Thompson
on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Date:           11/14/2018                                                                                 s\ Frank G. Johns
                                                                                             Signature of the attorney or unrepresented party

                                                                                                   Frank G. Johns, Clerk of Court
                                                                                                               Printed name

                                                                                                Western District of North Carolina
                                                                                                                  Address


                                                                                                               E-mail address

                                                                                    Asheville – 828-771-7200 / Charlotte – 704-350-7400
                                                                                                             Telephone number
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons                                                                 

                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                      Western District of North Carolina

                  Kenneth Anthony Battle                                    )
                              Plaintiff                                     )
                                 v.                                         )       Civil Action No.           1:17-cv-00174-FDW
       NC Dept. of Public Safety - Prisons, et al                           )
                       Gregory
                           DefendantTaylor                                  )
                       Jason Penland
                  Mark Randall
                NOTICE       OF AGeouge  LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS
                     Keith C. D'Amico
To: Ms. Emery FerFNU Clark
      (Name of the defendant
                        FNUorPorshia
                                 - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
                        FNU Hensley
         Why are you    FNUgetting
                               Pittman  this?
                        FNU Watson
         A lawsuit hasFNU  beenBailey
                                   filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint       is
                          FNU Tateattached.
                          S. Litaker
         This is not aFNUsummons,
                               Quintero  or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons FNU by signing
                                 Cobleand returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within         60 FNU daysCrisp(give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown       below, A.
                     Stephanie       which
                                         Hallis the date this notice was sent. Two copies of the waiver form are enclosed, along
with a stamped, self-addressed
                         Ken Beaver      envelope or other prepaid means for returning one copy. You may keep the other copy.
                    Benjamin Anderson
         What happens        next?
                       William      Jones
                       FNU Chapman
         If you return theFNU signed
                                   Bell waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver     is filed,
                  Christopher           but no summons will be served on you and you will have 60 days from the date this notice
                                    P. Murray
is sent (see the date below)
                         FNU Waltz to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States). FNU Swink
                     William Glick III
         If you doMichael
                    not return
                             D.the     signed waiver within the time indicated, I will arrange to have the summons and complaint served
                                  Thompson
on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Date:           11/14/2018                                                                                 s\ Frank G. Johns
                                                                                             Signature of the attorney or unrepresented party

                                                                                                   Frank G. Johns, Clerk of Court
                                                                                                               Printed name

                                                                                                Western District of North Carolina
                                                                                                                  Address


                                                                                                               E-mail address

                                                                                    Asheville – 828-771-7200 / Charlotte – 704-350-7400
                                                                                                             Telephone number
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons                                                                 

                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                      Western District of North Carolina

                  Kenneth Anthony Battle                                    )
                              Plaintiff                                     )
                                 v.                                         )       Civil Action No.           1:17-cv-00174-FDW
       NC Dept. of Public Safety - Prisons, et al                           )
                       Gregory
                           DefendantTaylor                                  )
                       Jason Penland
                  Mark Randall
                NOTICE       OF AGeouge  LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS
                     Keith C. D'Amico
To: Brittany LynchFNU Clark
      (Name of the defendant
                        FNUorPorshia
                                 - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
                        FNU Hensley
         Why are you    FNUgetting
                               Pittman  this?
                        FNU Watson
         A lawsuit hasFNU  beenBailey
                                   filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint       is
                          FNU Tateattached.
                          S. Litaker
         This is not aFNUsummons,
                               Quintero  or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons FNU by signing
                                 Cobleand returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within         60 FNU daysCrisp(give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown       below, A.
                     Stephanie       which
                                         Hallis the date this notice was sent. Two copies of the waiver form are enclosed, along
with a stamped, self-addressed
                         Ken Beaver      envelope or other prepaid means for returning one copy. You may keep the other copy.
                    Benjamin Anderson
         What happens        next?
                       William      Jones
                       FNU Chapman
         If you return theFNU signed
                                   Bell waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver     is filed,
                  Christopher           but no summons will be served on you and you will have 60 days from the date this notice
                                    P. Murray
is sent (see the date below)
                         FNU Waltz to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States). FNU Swink
                     William Glick III
         If you doMichael
                    not return
                             D.the     signed waiver within the time indicated, I will arrange to have the summons and complaint served
                                  Thompson
on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Date:           11/14/2018                                                                                 s\ Frank G. Johns
                                                                                             Signature of the attorney or unrepresented party

                                                                                                   Frank G. Johns, Clerk of Court
                                                                                                               Printed name

                                                                                                Western District of North Carolina
                                                                                                                  Address


                                                                                                               E-mail address

                                                                                    Asheville – 828-771-7200 / Charlotte – 704-350-7400
                                                                                                             Telephone number
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons                                                                 

                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                      Western District of North Carolina

                  Kenneth Anthony Battle                                    )
                              Plaintiff                                     )
                                 v.                                         )       Civil Action No.           1:17-cv-00174-FDW
       NC Dept. of Public Safety - Prisons, et al                           )
                       Gregory
                           DefendantTaylor                                  )
                       Jason Penland
                  Mark Randall
                NOTICE       OF AGeouge  LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS
                     Keith C. D'Amico
To: FNU Who              FNU Clark
      (Name of the defendant
                        FNUorPorshia
                                 - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
                        FNU Hensley
         Why are you    FNUgetting
                               Pittman  this?
                        FNU Watson
         A lawsuit hasFNU  beenBailey
                                   filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint       is
                          FNU Tateattached.
                          S. Litaker
         This is not aFNUsummons,
                               Quintero  or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons FNU by signing
                                 Cobleand returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within         60 FNU daysCrisp(give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown       below, A.
                     Stephanie       which
                                         Hallis the date this notice was sent. Two copies of the waiver form are enclosed, along
with a stamped, self-addressed
                         Ken Beaver      envelope or other prepaid means for returning one copy. You may keep the other copy.
                    Benjamin Anderson
         What happens        next?
                       William      Jones
                       FNU Chapman
         If you return theFNU signed
                                   Bell waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver     is filed,
                  Christopher           but no summons will be served on you and you will have 60 days from the date this notice
                                    P. Murray
is sent (see the date below)
                         FNU Waltz to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States). FNU Swink
                     William Glick III
         If you doMichael
                    not return
                             D.the     signed waiver within the time indicated, I will arrange to have the summons and complaint served
                                  Thompson
on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Date:           11/14/2018                                                                                 s\ Frank G. Johns
                                                                                             Signature of the attorney or unrepresented party

                                                                                                   Frank G. Johns, Clerk of Court
                                                                                                               Printed name

                                                                                                Western District of North Carolina
                                                                                                                  Address


                                                                                                               E-mail address

                                                                                    Asheville – 828-771-7200 / Charlotte – 704-350-7400
                                                                                                             Telephone number
